   0:21-cv-00007-BHH-PJG            Date Filed 03/02/21       Entry Number 11         Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Kevin L. Miles,                                    )              C/A No. 0:21-7-BHH
                                                   )
                               Plaintiff,          )
                                                   )                     ORDER
       v.                                          )
                                                   )
Florence County Detention Center,                  )
                                                   )
                               Defendant.          )
                                                   )

       Plaintiff Kevin L. Miles, a state pretrial detainee, filed this action without counsel. By

order issued February 1, 2021, Plaintiff was provided an opportunity to submit the documents

necessary to bring the case into proper form for evaluation and possible service of process. (ECF

No. 8.) However, Plaintiff did not receive the order, as it was returned to the court as undeliverable

mail and stamped “refused” and that the post office was “unable to forward.” (ECF No. 8.)

Plaintiff has not provided the court with a new address at which he receives mail, and the record

indicates no attempt by Plaintiff to contact the court since filing the Complaint. Plaintiff has failed

to prosecute this case. Therefore, the case is dismissed without prejudice pursuant to Rule 41 of

the Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

                                                               s/ Bruce Howe Hendricks
March 2, 2021                                                  Bruce Howe Hendricks
Charleston, South Carolina                                     United States District Judge

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             Page 1 of 1
